Citation Nr: 0902185	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-06 689	)	DATE
	)
	)

From the Jurisdiction of the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative degenerative disc disease and osteoarthritis 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The appellant served in the Army National Guard from October 
1965 to June 1967.

In June 2004, the RO denied the appellant's claims for 
service connection for a disability of the lumbar spine, 
gastroesophageal reflux disease, and a stomach disorder.  He 
appealed to the Board of Veterans' Appeals (Board).  By 
subsequent decisions dated in March 2007 and September 2008, 
respectively, the Board and Appeals Management Center (AMC) 
granted all three claims.  The present matter comes to the 
Board on appeal from a September 2008 decision by the AMC 
that assigned an initial rating of 10 percent for the 
service-connected low back disability.

In January 2008, the appellant raised the issue of his 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  
Inasmuch as that issue has not yet been adjudicated, it is 
referred to the agency of original jurisdiction (AOJ) for 
appropriate action.

For the reasons set forth below, the issue currently on 
appeal is being REMANDED for additional development.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The evidence of record indicates that the appellant has been 
treated by R. Hunt Bobo, M.D., for problems with his lumbar 
spine.  Although the appellant's VA claims file contains some 
of Dr. Bobo's clinical reports, it does not appear that a 
complete set of those reports has been procured.  Because Dr. 
Bobo's records could contain information relevant to the 
matter on appeal, efforts should be made to obtain them.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).

When the appellant filed his original application for 
benefits in November 2003, he reported that he was receiving 
current treatment for low back disability at a medical 
facility located at Camp Shelby.  Thus far, it does not 
appear that any effort has been made to obtain post-service 
records of treatment from that facility.  This needs to be 
investigated.

During a hearing held before the undersigned in May 2006, the 
appellant testified that he had been receiving treatment at 
the VA Medical Center (VAMC) in Jackson, Mississippi for 
approximately four years.  Presently, although his claims 
file contains records of treatment from that facility-
including records dated in January 2004, from January 2005 to 
March 2006, and from July 2006 to July 2008-it is not 
entirely clear that all of the relevant records have been 
procured.  This should also be investigated.  See, e.g., Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is 
charged with constructive notice of medical evidence in its 
possession).

The appellant underwent a VA examination of his low back in 
May 2005.  The evidence of record shows that he has since 
complained of increased symptomatology.  Inasmuch as it 
appears that his disability picture may have changed since 
the time of the last VA examination, the Board finds it 
necessary to have him re-examined.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2008) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect).  A 
remand is required.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the appellant to provide a release 
for copies of relevant records of treatment 
in the possession of Dr. R. Hunt Bobo and to 
identify, and provide releases for (where 
necessary), any other care provider who 
might possess new or additional evidence 
pertinent to the matter on appeal.  If the 
appellant provides adequate identifying 
information, and the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
obtained should be associated with the 
claims file.

2.  Take action to ensure that all relevant 
records of the appellant's post-service 
treatment at Camp Shelby are associated with 
the claims file, following the procedures 
set forth in 38 C.F.R. § 3.159.  Efforts to 
obtain the records should be fully 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).

3.  Take action to ensure that all relevant 
records of the appellant's treatment at the 
VAMC in Jackson, Mississippi are associated 
with the claims file-including any relevant 
records dated prior to January 2004, between 
January 2004 and January 2005, between March 
2006 and July 2006, and after July 2008-
following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
records should be fully documented, and 
should be discontinued only if it is 
concluded that the records do not exist or 
that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).

4.  After the foregoing development has been 
completed, arrange to have the appellant 
scheduled for VA orthopedic and neurological 
examinations for purposes of assessing the 
severity of the service-connected disability 
of his lumbar spine.  The examiner(s) should 
review the claims file in connection with 
the examinations, and all tests, studies, 
and evaluations deemed necessary should be 
conducted:

a.  The orthopedic portion of the 
examination report should contain the 
results of range of motion studies 
for the lumbar spine.  The examiner 
should first record the range of 
motion observed on clinical 
evaluation, in terms of degrees of 
extension, forward flexion, left and 
right lateral flexion, and left and 
right rotation.  If there is clinical 
evidence of pain on motion, the 
examiner should indicate the degree 
of flexion, extension, and/or 
rotation at which such pain begins.  
Then, after reviewing the appellant's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the appellant experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should, with respect to each plane of 
motion tested, portray these factors 
in terms of degrees of additional 
loss in range of motion (beyond that 
which is demonstrated clinically) due 
to these factors.

b.  The neurological portion of the 
examination report should identify 
with specificity the precise nerve or 
nerves of the lower extremities (if 
any) that are affected, or seemingly 
affected, by the service-connected 
disability of his low back.  For each 
affected nerve, the examiner should 
indicate, with respect to each 
affected extremity, whether the 
impairment is best characterized as 
neuritis, neuralgia, or paralysis.  
The examiner should describe the 
severity of the neurologic symptoms 
(i.e., whether any noted neuritis, 
neuralgia, or incomplete paralysis is 
mild, moderate, or severe), and 
should indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as loss 
of reflexes, muscle atrophy, or 
sensory disturbances; whether there 
is pain and, if so, whether it is 
dull and intermittent or constant and 
occasionally excruciating; whether 
active movement of muscles below the 
knee is possible; whether flexion of 
the knee is weakened by neurological 
impairment; whether the foot dangles 
and drops, and whether it can be 
dorsiflexed, plantar flexed, and 
abducted; whether adduction or 
eversion of the foot is weakened or 
impossible; whether the first 
phalanges of the toes are drooped; 
whether the proximal phalanges of the 
toes can be extended (dorsal 
flexion); whether the toes can be 
flexed and separated; whether there 
is paralysis of all muscles in the 
sole; and whether anesthesia covers 
the entire dorsum of the foot and 
toes.  The frequency and duration of 
exacerbations requiring prescribed 
bed rest should also be described.

A complete rationale for all opinions should 
be provided.

5.  Thereafter, take adjudicatory action on 
the claim for an initial rating in excess of 
10 percent for post-operative degenerative 
disc disease and osteoarthritis of the 
lumbar spine.  If the benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the appellant and his 
representative.  The SSOC must contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242 and 5243, as well as any 
neurological codes deemed applicable, and 
notice to the appellant that he may appear 
at a hearing on his claim if he so desires.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

